DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: July 14, 2022.
Claims 1-20 are currently pending.  Claims 1, 11-13, 15-17 and 20 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Rejections Under 35 U.S.C. §112
Applicant’s arguments, see REMARKS page 6, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Claim Rejections Under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 6-9, with respect to the rejection(s) of claim(s) 11 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nguyen et al. 10393793.
Applicant’s arguments, see REMARKS pages 9-10, with respect to the rejection of independent claim 16 have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. 2004/0227503 (called Bowman hereinafter and previously cited) in view of Nguyen et al. 10393793 (called Nguyen hereinafter and newly cited).

Regarding independent claim 11, Bowman teaches, in Figures 1 and 2, a power meter (Figs 1 and 2; para [0016]), comprising: 
a plurality of first terminals (22) for receiving a measure of current (para [0017]) of each of one or more phases of power (para [0016-0017]; the current sensors measure current for multiple phases) that is delivered to a load (18); 
a plurality of second terminals (23A-23C) for receiving a measure of voltage (para [0017]) of each of one or more phases of power (para [0016-0017]; the voltage sensors measure voltage for multiple phases) that is delivered to the load; 
a controller (24) operatively coupled to the plurality of first terminals and the plurality of second terminals (Fig. 2), the controller configured to determine a number of power monitor parameters based on the measure of current of each of one or more phases of power that is delivered to the load (para [0026]; load balancing between the different phases) and/or the measure of voltage of each of one or more phases of power that is delivered to the load (para [0026]; load balancing determination uses both the currents and voltages sensed).
Bowman fails to teach an I/O interface for communicating one or more of the power monitor parameters over a network using a configurable mapping that maps the power monitor parameters with corresponding addressable locations.
Nguyen teaches an Input/Output (I/O) interface (Column 7 line 63 to Column 8 line 14; network connection for IP-based communications) for communicating one or more of the power monitor parameters over a network (Column 7 line 63 to Column 8 line 14; IP-based communication) using a user configurable mapping that maps each of the power monitor parameters with a corresponding addressable location of the power meter (Column 7 line 63 to Column 8 line 14), wherein the user configurable mapping is configurable by a user (Column 19 lines 34-50; user interaction with the system and would allow configuration of the mapping).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Bowman with the mapping of multiple power meters as described by Nguyen for the purpose of recording IP addresses, physical locations, and associations with power components, thus facilitating identifying any problems that may occur to the power meters.

Regarding claim 12, Bowman and Nguyen teach the power meter of claim 11, Nguyen further teaches wherein the user configurable mapping can be changed to map each of the power monitor parameters with a corresponding addressable location in each of two or more different power meters (Column 7 line 63 to Column 8 line 14).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowman, in view of Nguyen and further in view of Axelsson et al. 2015/0185259 (called Axelsson hereinafter and previously cited).

Regarding claim 15, Bowman and Nguyen teach the power meter of claim 11, Nguyen further teaches the addressable locations corresponding to byte addresses (Column 7 line 63 to Column 8 line 14; mapping of the power meter components is associated with their byte addresses).
Bowman and Nguyen fail to teach wherein the I/O interface is an M-BUS interface.
Axelsson teaches wherein the I/O interface is a Meter-Bus (M-BUS) interface (para [0030]; M-bus communication protocol).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Bowman and Nguyen with the M-bus communication protocol as described by Axelsson for the purpose of using a known communication protocol to communicate between various device so as to consolidate data collected.

Allowable Subject Matter
Claims 1-10 and 16-20 are indicated as allowable subject matter.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, this claim was indicated as allowable subject matter in the previous Office Action, mailed on April 14, 2022, and has overcome the 35 U.S.C. §112 rejection.
	Claims 2-10 are indicated as allowable subject matter for depending on claim 1.
Regarding independent claim 16, the prior arts of record taken alone or in combination fail to teach or suggest:
“installing a second power meter in place of the first power meter, wherein the second power meter has a user configurable mapping that maps each of a plurality of power monitor parameters of the second power meter to a corresponding one of a plurality of addressable locations including the first addressable location, and wherein the user configurable mapping of the second power meter is configured to map the first addressable location to the first power monitor parameter of the second power meter; and wherein the second power meter, in response to a request from the external requesting device that references the first addressable location, the second power meter is configured to
provide the first power monitor parameter,” when used in combination with all other limitations of claim 16.
	Claims 17-20 are indicated as allowable subject matter for depending on claim 16.
Regarding claim 13, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the user configurable mapping is defined by a corresponding configuration file, and wherein a first configuration file is used to map each of the power monitor parameters with a corresponding addressable location of a first power meter, and a second different configuration file is used to map each of the power monitor parameters with a corresponding addressable location of a second power meter.”
	Claim 14 is indicated as allowable subject matter for depending on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Floyd et al. discloses “Advanced metering infrastructure simulation” (see 2012/0209584)
Alshinnawi et al. discloses “Power balancing in power distribution networks” (see 2015/0102673)
Miller discloses “Power distribution visibility in data center environments” (see 2016/0370830)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858